DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Bell on August 19, 2020.
The application has been amended as follows: 
1. Amend claim 1 as follows:
1. A punching tool for manufacturing a creasing plate, the punching tool comprising:
a punch, wherein the punch has a projection with rounded portions, and wherein the rounded end portions have opposite ends having different radii; and
a die having a straight recess for accommodating material deformed by the punch, wherein the straight recess extends along a top surface of the die from a first end of the die to a second end of the die, and wherein the die includes an outer perimeter intersecting the top surface and including an inclined portion that is inclined from an end of the straight recess at the first end towards the second end at an angle of less than 90° between a longitudinal axis of the straight recess and a longitudinal axis of the inclined portion so that a width of the top surface varies from the first end toward the second end.

2. Cancel claim 3.

3. Cancel claim 4.

4. Amend claim 5 as follows:
	5. The punching tool of  claim 1, wherein one or more of the different radii is in the order of 2 to 15 mm.

5. Amend claim 6 as follows:
	6. The punching tool of  claim 1, wherein one or more of the different radii is in the order of 0.2 to 2 mm. 

6. Amend claim 14 as follows:
14. A punching tool comprising:
a punch;
a die having a straight recess for accommodating material deformed by the punch, wherein the straight recess extends along a top surface of the die from a first end of the die to a second end of the die, and wherein a width of the top surface along an outer perimeter of the die varies from the first end toward the second end; 
an elastic ejector having an inner perimeter matching the outer perimeter of the die to surround the die and push the material deformed by the punch out of the die; and
a carrier;
wherein the die and the elastic ejector are mounted on the carrier, and
wherein an outer perimeter of the elastic ejector matches an outer perimeter of the carrier.

7. Cancel claim 16.

8. Amend claim 17 as follows:
17. A punching tool comprising 
a punch having a projecting portion having a rounded end, wherein the projecting portion has opposite ends having different radii; and
a die having a straight recess for accommodating material deformed by the rounded end, wherein the straight recess extends along a top surface of the die from a first end of the die to a second end of the die, and wherein a width of the top surface increases from the first end toward a center of the die.

9. Cancel claim 18.

10. Amend claim 19 as follows:
	19. The punching tool of  claim 17, wherein the different radii include a small radius and a large radius, wherein the small radius and the large radius are each a radius of curvature of the projecting portion.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “wherein the rounded end portions have opposite ends having different radii” in combination with the rest of the claimed limitations set forth in claims 1 and 17; and neither anticipates nor renders obvious “wherein an outer perimeter of the elastic ejector matches an outer perimeter of the carrier” in combination with the rest of the claimed limitations set forth in claim 14.
Fukunaga (US 2015/0165504) discloses a punch (11) and die (3) wherein the die has a top surface and an inclined portion that is inclined from an end of a straight recess (5) at a first end of the die towards a second end of the die. Fukunaga further discloses the die having a wedge projection (4a) on each side of the straight recess [see figure 5; paragraph 0036]. Fukunaga fails to disclose an elastic ejector for pushing the material out of the die.
The prior art neither alone nor in combination, anticipates nor renders obvious the claimed invention and no motivation is found to modify the prior art to obtain the claimed invention of claims 1, 14 and 17. To modify the prior art to obtain the claimed invention would require hindsight since the prior art neither suggests nor discloses a punch with a projection with different radii rounded end portions and an elastic ejector with an outer perimeter that matches the outer perimeter of the carrier. Claims 1-2, 5-15, 17 and 19-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725